          Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 1 of 9 PageID #:699



     File No. 18781 RJG/ESD/MYG                                                  Atty. No. 39049

                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

     MARCUS RILEY, as Independent                            )
     Administrator to the estate of CYNTHIA                  )
     SUDOR, Deceased,                                        )
                                                             )
                                  Plaintiff,                 )
                                                             )
     v.                                                      )      Case No. 18-cv-04810
                                                             )
     UNITED STATES OF AMERICA                                )
     ADVOCATE TRINITY HOSPITAL,                              )
     JACKSON PARK HOSPITAL AND MEDICAL                       )
     CENTER, RITA MCGUIRE, M.D., AND                         )
     NASEEM FATIMA, M.D.                                     )
                                                             )
                                  Defendants.                )
                                                             )

DEFENDANT ADVOCATE HEALTH AND HOSPITALS CORPORATION D/B/A ADVOCATE
  TRINITY HOSPITAL’S RULE 12(b)(6) MOTION TO DISMISS PLAINTIFF’S SECOND
                      AMENDED COMPLAINT AT LAW

          NOW COMES the Defendant, Advocate Health and Hospitals Corporation d/b/a Advocate

Trinity Hospital (incorrectly sued as “Advocate Trinity Hospital”), by and through its attorneys,

KOMINIAREK BRESLER HARVICK & GUDMUNDSON, LLC, and moves this Honorable Court

for dismissal of Plaintiff’s Second Amended Complaint at Law under Federal Rule of Civil

Procedure 12(b)(6), and in support thereof, states as follows:

I.        INTRODUCTION/PROCEDURAL HISTORY

          On March 22, 2017, Plaintiff, Marcus Riley, as Independent Administrator to the Estate of

Cynthia Sudor, Deceased, filed his Complaint at Law in the Circuit Court of Cook County, County

Department, State of Illinois seeking damages for injuries allegedly resulting from healing art

malpractice occurring on May 25, 2015. Plaintiff’s Complaint at Law, attached hereto as Exhibit


                                                  1
        Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 2 of 9 PageID #:700




A. Plaintiff alleged, inter alia, that Advocate Trinity Hospital (hereinafter “ATH”), “by and through

its agents and/or employees, who were licensed physicians (emphasis added),” failed to

appreciate signs and symptoms of probable urinary tract infection; failed to order additional tests

to determine whether Decedent had same; failed to treat the Decedent’s urinary tract infection;

and, negligently discharged the Decedent. Id. at pp. 3-4.

       On November 3, 2017 a petition for removal pursuant to 42 U.S.C. §233 was filed by the

United States. Defendant, Ericka Searles, M.D. was substituted by Defendant USA pursuant to

28 U.S.C.§ 2679(d)(1) of the Federal Tort Claims Act.

       On July 13, 2018, Plaintiff filed his complaint in the United States District Court for the

Northern District of Illinois. Plaintiff’s Complaint at Law in the Northern District of Illinois, attached

hereto as Exhibit B. Notably, this Complaint alleged negligence only against the United States

of America and there were no allegations against ATH; against Dr. Searles as actual or apparent

agent of ATH; or against any other claimed agent or employee of ATH. Defendant USA moved

for dismissal for Plaintiff’s failure to exhaust administrative remedies pursuant to 28 U.S.C. §

2679(d)(5), which was granted by the Court.

       On November 2, 2018, Plaintiff filed his First Amended Complaint which named United

States of America; Advocate Trinity Hospital; Jackson Park Hospital and Medical Center; Rita

McGuire, M.D.; and, Naseem Fatima, M.D. as Defendants. See Plaintiff’s First Amended

Complaint at Law, attached hereto as Exhibit C. The allegations against ATH largely remained

the same as their allegations in the State Court Complaint, but now were “by and through its

aforestated agents and/or employees” and alleged that ATH failed to appreciate the signs and

symptoms of a probable urinary tract infection, failed to order additional testing, failed to treat




                                                    2
        Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 3 of 9 PageID #:701




the urinary tract infection with antibiotics, and, improperly discharged Cynthia Sudor. Id. at p.

9, Count III, ¶ 53.

       On January 4, 2019, Defendant ATH filed a Motion to Dismiss pursuant to Supreme Court

Rule 12(b)(6) because Plaintiff impermissibly sought to impute liability of Dr. Searles to ATH and

failed to have a 2-622 Report to support claims of negligence against ATH’s “agents and/or

employees.” Defendant ATH’s Motion was granted by this Court without prejudice on August 28,

2019. See Court Order, attached hereto as Exhibit D. Specifically, the Court held that Defendant

ATH could not be held liable for Dr. Searles’ conduct and that the Plaintiff did not allege facts

“plausibly suggesting that any of these unnamed individuals failed to adequately diagnose or

treat Sudor.” Id. at p. 6-7.

       On Defendant 17, 2019, Plaintiff filed a Second Amended Complaint at law, which

renewed his claim against ATH. See Plaintiff’s Second Amended Complaint, attached hereto as

Exhibit E. Plaintiff alleges negligence against Defendant ATH “by and through its aforestated

agents and/or employees, including the nursing staff and in particular the nurse, Amy Mashburn-

Green, RN.” Id. at Count II ¶¶ 9-11. Plaintiff filed a new 2-622 Report which stated that “the

nursing staff and in particular the nurse, Amy J. Mashburn-Green, RN, at Advocate Trinity

Hospital on May 25, 2015, failed to exercise a degree of care and skill ordinarily exercised by

nurses generally under the same or similar circumstances and like surrounding conditions and

were negligent and/or grossly negligent…” See 2-622 Report against Advocate Trinity Hospital,

attached hereto as Exhibit F. The author of the Report claims that the nurses, in particular Nurse

Mashburn-Green, did not communicate to Dr. Searles that the Decedent had urinary tract

infections in prior pregnancies and had two urinary tract infections in her current pregnancy. Id.

at ¶¶ 1-2. The author further claims that Nurse Mashburn-Green provided improper discharge



                                                3
       Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 4 of 9 PageID #:702




instructions that should have that included a follow-up with the attending physician for a repeat

urinalysis as soon as possible, or at most within 2 days, as opposed to within 7 days. Id. at ¶ 3.

       The allegations against Nurse Mashburn-Green and ATH in Plaintiff’s Second Amended

Complaint are now brought four years and nine months since the date of the alleged negligent

treatment in 2015. Plaintiff’s allegations are untimely and therefore Defendant ATH should be

dismissed with prejudice.

II.    LEGAL STANDARD

       “A motion under Rule 12(b)(6) tests whether the complaint states a claim on which relief

may be granted.” Richards v. Mitcheff, 696 F.3d 635, 637 (7th Cir. 2012). To survive a motion to

dismiss under Rule 12(b)(6), the complaint must 1) assert a plausible claim and, 2) set forth

sufficient factual allegations to support the claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

554 (2007). State law governs the question of what the applicable statute of limitations period is

for a diversity medical malpractice action. McKee v. Brady, 1990 U.S. Dist. Lexis 19161, citing

Erie R.R. Co. v. Tomkins, 304 U.S. 64, (1938).

       The applicable limitations period for medical malpractice actions is two years from "the

date on which the claimant knew, or through use of reasonable diligence should have known, or

received notice in writing of the existence of the injury or death for which damages are sought in

the action… but in no event (emphasis added) shall such action be brought more than 4 years

after the date on which occurred the act or omission or occurrence alleged in such action to have

been the cause of such injury or death." 735 ILCS 5/13-212(a). “A plaintiff's right to bring an

action is terminated when the event giving rise to the cause of action does not transpire within

the period of time specified in the statute of repose.” Evanston Ins. Co. v. Riseborough, 2014 IL

114271, P16 (2014). “While a statute of limitations defense is not normally part of a motion to



                                                 4
        Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 5 of 9 PageID #:703




dismiss under Federal Rule of Civil Procedure 12(b)(6), when the allegations of the complaint

reveal that relief is barred by the applicable statute of limitations or statute of repose, the

complaint is subject to dismissal for failure to state a claim." Logan v. Wilkins, 644 F.3d 577, 582

(7th Cir. 2011).

III.   ARGUMENT

       The alleged injury that gave rise to Plaintiff’s Complaint occurred on May 25, 2015 and

therefore the Statute of Limitations expired on May 25, 2017 and the Stature of Repose expired

on May 25, 2019. Plaintiff filed his original cause of action in the Circuit Court of Cook County

on March 22, 2017 and filed his First Amended Complaint against ATH inter alia on November

2, 2018. As stated above, at that time, Plaintiff sought to allege ATH was liable “by and through

its agents and/or employees…including Dr. Searles”. Dr. Searles’ purported conduct was the

only issue addressed by Plaintiff’s First Amended Complaint and the accompanying Certificate

of Merit. See 2-622 Report attached to Plaintiff’s First Amended Complaint, attached hereto as

Exhibit F.

       Plaintiff claims that Dr. Searles testified at her deposition, which took place after ATH was

dismissed, that Nurse Mashburn-Green was involved in the Decedent’s care and treatment and

allegedly this testimony is the basis for the Second Amended Complaint. Courts have held that

“the limitations period does not begin anew each time pretrial discovery reveals that unsued

persons may be liable or that other theories of liability may apply.” McCorry v. Gooneratne, 332

Ill. App. 3d 935, 943 (2002). Regardless, at least as of the time of his original filing, Plaintiff had

in his possession the ATH medical records which contained the names of the nurses who were

involved in the Decedent’s care and treatment, including Nurse Mashburn-Green, and included

the discharge instructions which are now, for the first time, alleged to be improper.



                                                  5
          Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 6 of 9 PageID #:704




       Plaintiff’s allegations against the nursing staff, including Nurse Mashburn-Green, are

predicated on new claims from a different set of facts and do not relate back to the negligence

claims in Plaintiff’s original Complaint. The original allegations against Defendant ATH’s “agents

and/or employees” were failing to appreciate signs and symptoms of a probable urinary tract

infection, failing to order additional tests, failing to treat the urinary tract infection, and discharging

Cynthia Sudor despite her signs and symptoms of a urinary tract infection. See Exh. B at Count

III, ¶ 53(a) – (d). Notably, these are not nursing functions and nurses would not have been in

charge of deciding which tests to order, unilaterally treating the patient with antibiotics absent an

order, and deciding when to discharge a patient. The author of the 2-622 Report attached to the

First Amended Complaint states that it was these acts by Dr. Searles that “caused or significantly

contributed to the injuries, including death, suffered by the decedent who died on July 6, 2015.”

Exh. F.

       In Lawler v. Univ. of Chicago Med. Ctr., 2016 IL App (1st) 143189, P1 (2016), the Court

held that the plaintiff’s second amended complaint related back to the plaintiff’s original

Complaint where the defendant was given notice of the facts which predicated the amendment.

The Court also found it notable that the plaintiff’s amendment was filed within the four-year

repose period. Id. at P45. Unlike Lawler, in the case at bar, over 4 years have passed since the

date of alleged negligence and Plaintiff has wholly changed the allegations against Defendant

ATH.

       In Smetzer v. County of La Salle, 53 Ill.App.3d 741 (1977), the plaintiff was involved in an

automobile collision and originally filed a complaint based on the county having put a slippery

chemical on the road. The plaintiff later attempted to amend the complaint alleging that weeds

along the road obstructed her view. Id. The Court barred plaintiff’s amendment and held that the



                                                    6
        Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 7 of 9 PageID #:705




amendment involved “totally different conduct by different persons at a different time” and did

not relate back. Id. at 745.

       Similarly, Plaintiff alleges wholly new negligent conduct which sets up a cause of action

growing out of a different occurrence than he original pleaded. Plaintiff now alleges negligence

against the “nursing staff in particular the nurse, Amy J. Mashburn-Green, R.N.” and their lack

of communication regarding the Decedent’s UTIs from her prior pregnancies, lack of

communication regarding her UTI during the pregnancy at issue, and improper discharge

instructions. Exh. D at Count II pp. 9-11. Where there were previously no allegations or claims

of negligence regarding improper communication, now two of the three claims against ATH are

solely related to communication. Moreover, the author of the instant 2-622 Report does not claim

that the patient should not have been discharged period but rather that Nurse Mashburn-Green

provided improper discharge instructions. See Exh. E.

       An amended complaint relates back only when the original complaint supplies defendant

with all the information necessary to prepare the defense to the subsequently asserted claim.

Flynn v. Szwed, 224 Ill. App. 3d 107, 108 (1991). Under Fed. R. Civ. P. 15(c), “among the factors

to consider in determining whether the amended complaint relates back to the time of filing of

the original complaint are whether the defendant received adequate notice of the claim against

him and whether Zeh v. Wheeler, 111 Ill. 2d 266, 267 (1986).

       In Zeh, the Court held that Plaintiff’s amendment was barred by the Statute of Repose

and had no relation to the original complaint, as there was nothing that would have put the

defendant on notice of the amendment at the time of the original pleading. Zeh, 111 Ill. 2d at

282. The Court held that “to allow the amended complaint to relate back under the circumstances

would be to disregard the purpose of a statute of limitations which is to afford a defendant a fair



                                                7
        Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 8 of 9 PageID #:706




opportunity to investigate the circumstances upon which liability against him is predicated while

the facts are accessible." Id. at 283 citing Geneva Construction Co. v. Martin Transfer & Storage

Co., 4 Ill. 2d 273, 289-90 (1954).

       Similarly, in the case at bar, at the time of Plaintiff’s original pleading, on March 22, 2017,

the Plaintiff only alleged negligence against ATH physicians. On July 13, 2018, after the matter

was removed to the Northern District of Illinois, the Plaintiff abandoned his claim against ATH

altogether. On November 2, 2018, Plaintiff’s sole allegations against ATH were against “agents

and/or employees” including Dr. Searles and involved allegations that could only be imputed to

physicians and did not involve nursing functions. On December 17, 2019, only after ATH was

dismissed, Plaintiff changed the allegations to comport negligence against nurses. Plaintiff’s

prior allegations did not give notice that the Plaintiff would later seek to impute liability against

ATH nurses including Nurse Mashburn-Green. At this point, over four years since the date of

alleged negligence, Defendant ATH would be unfairly prejudiced if the Plaintiff’s amendment

would be held to relate back such to toll the statute of limitations and repose.

       Plaintiff has pleaded no facts in his Second Amended Complaint which would suffice to

toll the applicable two-year statute of limitations and four-year statute of repose. Therefore, an

action against Nurse Mashburn-Green and the ATH nursing staff should have been filed within

two years of May 25, 2015, or on or before May 25, 2017. The allegations against Nurse

Mashburn-Green and the ATH nursing staff were not pled until December 19, 2019,

approximately 2 years and 7 months beyond the two-year Statute of Limitations and 7 months

beyond the four-year Statute of Repose. As such, these claims must be barred and Defendant

ATH dismissed with prejudice.




                                                  8
         Case: 1:18-cv-04810 Document #: 72 Filed: 01/07/20 Page 9 of 9 PageID #:707




IV.     CONCLUSION

        Plaintiff has failed to timely advance a claim upon which relief can be granted against

Defendant ATH. Therefore, Defendant ATH’s Motion to Dismiss should be granted and Plaintiff’s

claim dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6) and 735 ILCS 5/13-212.

        WHEREFORE, Defendant, Advocate Health and Hospitals Corporation d/b/a Advocate

Trinity Hospital (incorrectly sued as “Advocate Trinity Hospital”), respectfully requests this Court

grant its Motion for dismissal under Federal Rule of Civil Procedure 12(b)(6) and 735 ILCS 5/13-

212 and for other such relief as it deems just.

                                   Respectfully submitted,

                                   KOMINIAREK BRESLER HARVICK &
                                   GUDMUNDSON, LLC


                                   By: ________________________________________
                                      Attorney for Defendant, ADVOCATE HEALTH AND
                                      HOSPITALS CORPORATION d/b/a ADVOCATE
                                      TRINITY HOSPITAL


      Randy J. Gudmundson
      Erin S. Davis
      Melissa Y. Gandhi
      KOMINIAREK, BRESLER, HARVICK & GUDMUNDSON, LLC
      33 North Dearborn Street, Suite 1310
      Chicago, Illinois, 60602
      (312) 322-1111




                                                  9
